18 N.Y.2d 897 (1966)
Ralph Van Kleeck et al., Appellants-Respondents,
v.
State of New York, Respondent-Appellant. (Claim No. 39285.)
Court of Appeals of the State of New York.
Argued October 18, 1966.
Decided November 29, 1966.
Guido J. Napoletano and William J. Ryan for appellants-respondents.
Louis J. Lefkowitz, Attorney-General (Julius L. Sackman and Ruth Kessler Toch of counsel), for respondent-appellant.
Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING concur.
*899MEMORANDUM.
The order appealed from should be modified (see Cornell v. T. V. Development Corp., 17 N Y 2d 69, 73). Since the property was valued on a commercial basis, no value should have been assigned to the buildings on the property, which were inconsistent with that use (Matter of Erlanger, 237 N.Y. 159, 164; Spano v. State of New York, 22 A D 2d 757). Accordingly, the order of the Appellate Division is modified to the extent of striking therefrom so much as awards $15,000 for the buildings and, as modified, the order is affirmed, with costs.
Order modified in accordance with the memorandum herein and, as so modified, affirmed, with costs.